DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-26 are pending.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: GESTURE RECOGNITION SYSTEM HAVING ORIGIN RESETTING MEANS.

Drawings
The drawing, specifically Figure 1, is objected to because the unlabeled rectangular boxes (e.g. boxes 10, 11, 14 … 29 in Figure 1) shown in the drawings should be provided with descriptive text labels.  See 37 CFR 1.83 and 37 CFR 1.84(n).
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” 
If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office Action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 6 and 15-16 are objected to because of the following informalities:  
As to claim 6, (1) it recites the limitation “the gesture engine” recited in claim 4, but claim 4 is silent regarding the “gesture engine”.  Examiner interprets it as the “gesture engine” recited in claim 5 instead; (2) it recites the limitation “gesture input means” recited in claim 4 or claim 1, but both claims 4 and 1 are silent regarding the “gesture input means”.  Examiner interprets it as the “gesture mode input means” recited in claim 1.  
As to claim 15, it recites the limitation “feedback means” recited in claim 1, but claim 1 is silent regarding the “feedback means”.  Examiner interprets as the “visual feedback comprising a cursor” recited in claim 1.
As to claim 16, it recites the limitation “the controller” recited in claim 1, but claim 1 is silent regarding it.  Examiner interprets as the “gesture controller” recited in claim 1.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12, 15, 17-22 and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Foras et al. (US 2014/0092011 A1, IDS dated Jan. 25, 2021).
	As to claim 1, De Foras discloses a gesture recognition system (De Foras, FIGS. 1-2, [0026], “prior arts assigned to the same assignee of the present application, which is incorporated herein by reference”; FIGS. 1-2, [0027], a system comprising “pointing device 110” and “a base station” such as “a fixed computer, a mobile computer, a tablet, a game console, a set top box, etc.”; claim 1, a system comprising a “remote control with a trigger button” and a “base station having a display display”) comprising a gesture controller (De Foras, claim 1, the “remote control with a trigger button”) and a computing device (De Foras, claim 1, the “base station having a display display”): 
	the gesture controller (De Foras, e.g., FIGS. 3-4, [0075], “remote 420a”) comprising: 
		a motion sensor (De Foras, FIGS. 1-4, [0043], “motion sensors, such as a remote control of FIG. 1 capable of also using the algorithms which allow the use cases of FIG. 2”) operable to sense motion of the controller and output a signal indicative thereof (De Foras, FIGS. 3-4, [0037], “the data therefore arrives raw at a controller, which can receive the data from a set of sensors. The data is read by the controller and acted upon by software”); 

		a communication unit (De Foras, claim 1, a unit comprised by the “remote control” for the “communication link between the remote control and a base station having a display”) operable to communicate output of (De Foras, see FIGS. 3-4) the motion sensor (De Foras, FIGS. 1-4, [0043], “motion sensors, such as a remote control of FIG. 1 capable of also using the algorithms which allow the use cases of FIG. 2”) and the gesture mode input means (De Foras, FIGS. 3-4, [0048], “trigger button 320” for initiating “gesture recognition mode”) to the computing device (De Foras, claim 1, the “base station having a display display”); 
	the computing device (De Foras, FIGS. 1-4, claim 1, the “base station having a display display”) comprising: 
		a communication unit (claim 1, a unit comprised by the “base station” for the “communication link between the remote control and a base station having a display”) operable to receive the output of (De Foras, see FIGS. 3-4) the motion sensor (De Foras, FIGS. 1-4, [0043], “motion sensors, such as a remote control of FIG. 1 capable of also using the algorithms which allow the use cases of FIG. 2”) and the gesture mode input means (De Foras, FIGS. 3-4, [0048], “trigger button 320” for initiating “gesture recognition mode”) from the communication unit of the gesture controller (De Foras, claim 1, the unit comprised by the “remote control” for the “communication link between the remote control and a base station having a display”); 
		a processing unit (De Foras, FIGS. 1-2, [0026], “prior arts assigned to the same assignee of the present application, which is incorporated herein by reference”; FIGS. 1-2, [0027], a processing unit comprised by the “base station” such as “a fixed computer, a mobile computer, a tablet, a game console, a set top box, etc.”) operable to process the output of (e.g., see FIGS. 1-
		a display unit (De Foras, see FIGS. 1-4, [0027], “screen 120”) operable in response to the processor (De Foras, FIGS. 1-2, [0026]-[0027], a processing unit comprised by the “base station” such as “a fixed computer, a mobile computer, a tablet, a game console, a set top box, etc.”) to provide visual feedback (De Foras, e.g., see FIG. 1, [0027], “the pointer is associated with a mobile element, for example a cursor 130 able to move in a plane surface, for example a screen 120 or a writing surface controlled by a base station”) related to the output of the motion sensor (De Foras, FIG. 1, [0027], “the movements of this mobile element are controlled by the movements of the pointer”), the visual feedback comprising a cursor on the display unit (De Foras, e.g., see FIG. 1, [0027], “cursor 130”) and wherein the cursor can be reset to an origin position (De Foras, see FIGS. 3-4, [0048], “freeze cursor x0=x, y0=y 330”) in response to the output of the gesture mode input means (De Foras, see FIGS. 3-4, [0048], “press trigger button 320”). 
	As to claim 2, De Foras discloses a gesture recognition system as claimed in claim 1 wherein the orientation of the controller when the cursor is rest (De Foras, see FIGS. 3-4, [0048], “(x, y)” when the user presses “trigger button 320”) is defined as an origin orientation (De Foras, see FIGS. 3-4, [0048], “x0=x, y0=y”).
As to claim 3, De Foras discloses a gesture recognition system as claimed in claim 2 wherein motions of the controller along one axis with respect to the origin position do not generate corresponding cursor motion on the display unit (De Foras, see, e.g., FIG.3-5, [0065]-[0067] and [0079], leaving “passive mode” for moving the “cursor” and entering “gesture mode” means “the frozen, meaning that it stops generating corresponding cursor motion) and/or wherein motions of the controller along one axis with respect to the origin position correspond to variation in the size of the displayed cursor.
As to claim 4, De Foras discloses a gesture recognition system as claimed in claim 1 wherein, the communication unit of the computing device (De Foras, FIGS. 1-4, claim 1, the “base station having a display display”) is operable to communicate with one or more external devices (De Foras, FIGS. 1-2, [0026], “prior arts assigned to the same assignee of the present application, which is incorporated herein by reference”; FIGS. 1-2, [0027], a system comprising “pointing device 110” and “a base station” such as “a fixed computer, a mobile computer, a tablet, a game console, a set top box, etc.”; it is inherently anticipated that when the base station is a game console, the base station generally communicate with a plurality of the “pointing devices 110”, commonly with 2-4 of them).
As to claim 5, De Foras discloses a gesture recognition system as claimed in claim 1 wherein the computing device (De Foras, FIGS. 1-4, claim 1, the “base station having a display display”) comprises a gesture engine and a gesture library (De Foras, [0049], “the system will compare the recorded gesture with the gesture library and execute the corresponding action, 360”).
	As to claim 6, De Foras discloses a gesture recognition system as claimed in claim 4 wherein the gesture engine (De Foras, [0049], “the system will compare the recorded gesture with the gesture library and execute the corresponding action, 360”) is operable in response to actuation of the gesture input means (De Foras, FIGS. 3-4, [0048], “trigger button 320” for initiating “gesture recognition mode”) to: 
	record output of the motion sensor and store said output as a control gesture in the gesture library; or compare output of the motion sensor to a previously stored control gesture in the gesture 
	As to claim 7, De Foras discloses a gesture recognition system as claimed in claim 1 wherein the user actuable gesture mode input means (De Foras, FIGS. 3-4, [0048], “trigger button 320” for initiating “gesture recognition mode”) comprise one or more push buttons (De Foras, FIGS. 3-4, [0048], “button”), switches, touch sensors, pressure sensors, or optical sensors.
	As to claim 8, De Foras discloses a gesture recognition system as claimed in claim 1 wherein the user actuable gesture mode input means (De Foras, FIGS. 3-4, [0048], “trigger button 320” for initiating “gesture recognition mode”) are operable to switch the system into or out of a gesture record mode (De Foras, FIGS. 3-4, [0049], “The system records the gesture, 340, while the button is pressed. When the user releases the trigger button, 350, this action is interpreted as the end of the gesture. The system will compare the recorded gesture with the gesture library and execute the corresponding action, 360. At the end of the gesture, when the trigger button is released, the remote control returns to the pointing mode, and the cursor is "unfrozen" and will move again according to the motion imparted to the remote by the user”) where the gesture engine is operable to record output of the motion sensor and store said output as a control gesture in a gesture library (De Foras, [0049], “the system will compare the recorded gesture with the gesture library and execute the corresponding action, 360”).
	As to claim 9, De Foras discloses a gesture recognition system as claimed in claim 1 wherein the user actuable gesture mode input means (De Foras, FIGS. 3-4, [0048], “trigger button 320” for initiating “gesture recognition mode”) are operable to switch the system into or out of a gesture recognition mode (De Foras, FIGS. 3-4, [0049], “The system records the gesture, 340, 
	As to claim 10, De Foras discloses a gesture recognition system as claimed in claim 1 wherein the user actuable gesture mode input means (De Foras, FIGS. 3-4, [0048], “trigger button 320” for initiating “gesture recognition mode”) comprises a single input, and successive actuations of the input means toggle the system between different modes or actuation of the user actuable gesture mode input means for different time intervals or for a pattern of different time intervals switches the controller between different modes (De Foras, [0065], “To put it in other words, clicking the trigger button toggles between the passive and pointing modes”). 
	As to claim 11, De Foras discloses a gesture recognition system as claimed in claim 1 wherein the processing unit (De Foras, FIGS. 1-2, [0026]-[0027], a processing unit comprised by the “base station” such as “a fixed computer, a mobile computer, a tablet, a game console, a set top box, etc.”) is operable to distinguish between a brief actuation of the gesture mode input means and an extended actuation of the gesture mode input means (De Foras, FIG. 3, [0068], “The duration of a button click, in other words the sequence OFF-ON-OFF is typically of the order of 300 ms”).
	As to claim 12, De Foras discloses a gesture recognition system as claimed in claim 11 wherein an extended actuation is defined as actuation exceeding a threshold time interval (De Foras, FIG. 6a, [0088], e.g., “to qualify as a click, the duration and the quantity of motion BOTH should be below pre-set thresholds”). 
claim 15, De Foras discloses a gesture recognition system as claimed in claim 1 wherein the controller incorporates feedback means (visual feedback, De Foras, e.g., see FIG. 1, [0027], “the pointer is associated with a mobile element, for example a cursor 130 able to move in a plane surface, for example a screen 120 or a writing surface controlled by a base station”) operable in response to the user actuable gesture mode input means (De Foras, FIGS. 3-4, [0048], “trigger button 320”).
	As to claim 17, De Foras discloses a gesture recognition system as claimed in claim 1 wherein the computing device comprises a personal computer, laptop computer, tablet computer, games console (De Foras, FIGS. 1-2, [0026], “prior arts assigned to the same assignee of the present application, which is incorporated herein by reference”; FIGS. 1-2, [0027], a system comprising “pointing device 110” and “a base station” such as “a fixed computer, a mobile computer, a tablet, a game console, a set top box, etc.”), media player, or smartphone.
	As to claim 18, it differs from claim 1 only in that it is the method performed by the gesture recognition system of claim 1.  It recites the similar limitations as in claim 1, and De Foras discloses them.  Please see claim 1 for detailed analysis.
	As to claims 19-20, they recite the similar limitations as in claims 2-3, respectively, and De Foras discloses them.  Please see claims 2-3 for detailed analysis.
	As to claims 21-22, they recite the similar limitations as in claims 11-12, respectively, and De Foras discloses them.  Please see claims 11-12 for detailed analysis.
	As to claim 24, it recites the similar limitations as in a portion of claim 6, and De Foras discloses them.  Please see claim 6 for detailed analysis. 
	As to claim 25, it recites the similar limitations as in a portion of claim 6, and De Foras discloses them.  Please see claim 6 for detailed analysis.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over De Foras et al. (US 2014/0092011 A1, IDS dated Jan. 25, 2021) in view of Marvit et al. (US 20050212749 A1).
As to claim 13, De Foras teaches a gesture recognition system as claimed in claim 11 wherein brief actuation of the gesture mode input means resets the cursor position (De Foras, FIG. 3a, [0048], “press trigger button 320” → “freeze cursor x0=x, y0=y”).
	De Foras fails to explicitly teach “and extended actuation of the gesture mode input means select gesture record mode and/or gesture recognition mode”.
	However, Marvit teaches the concept that extended actuation of the gesture mode input means select gesture record mode (Marvit, FIG. 21, [0147], “receive raw motion data 334” → “store motion as gesture 338”).

	As to claim 14, De Foras in view of Marvit teaches a gesture recognition system as claimed in claim 1 wherein modes available for selection by the user actuable gesture mode input means (De Foras, FIGS. 3-4, [0048], “trigger button 320” for initiating “gesture recognition mode”) are determined by a master mode setting (Marvit, FIGS. 18 and 21, [0147], the mode setting comprising both “mapping gesture to function” mode and “user-created gestures” mode) and the master mode setting has a regular mode (De Foras, FIGS. 1-2, [0006], e.g., a mode including “pointing mode” and “gesture recognition mode”), and wherein actuation of the user actuable gesture mode input means (De Foras, FIGS. 3-4, [0048], “trigger button 320” for initiating “gesture recognition mode”) switches the system into gesture recognition mode (De Foras, FIGS. 1-2, [0006], e.g., “”switch between a pointing mode and a gesture recognition mode”); and 
	wherein the master mode setting (Marvit, FIGS. 18 and 21, [0147], the mode setting comprising both “mapping gesture to function” mode and “user-created gestures” mode) has a configuration mode (Marvit, FIG. 21, [0147], “user-created gestures” mode), and wherein actuation of the user actuable gesture mode input means (De Foras, FIGS. 3-4, [0048], “trigger button 320” for initiating “gesture recognition mode”) switches the system into gesture record mode (Marvit, FIG. 21, [0147], “receive raw motion data 334” → “store motion as gesture 338”).  Examiner renders the same motivation as in claim 13.
claims 23 and 26, they recite the similar limitations as in claims 13-14, respectively, and De Foras in Marvit teaches them.  Examiner renders the same motivation as in claim 13.  Please see claims 13-14 for detailed analysis.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over De Foras et al. (US 2014/0092011 A1, IDS dated Jan. 25, 2021) in view of Poisner et al. (US 20170093848 A1).
	As to claim 16, De Foras fails to explicitly teach a gesture recognition system as claimed in claim 1 wherein the controller is provided in an elongate form adapted to resemble a magic wand.
	However, Poisner teaches the concept that the controller (Poisner, [0029], “wand 125”) is provided in an elongate form (Poisner, e.g., see FIG. 5) adapted to resemble a magic wand (Poisner, title, “magic wand”; e.g., FIG. 5, [0029], magic “wand 125”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “pointing device 110” taught by De Foras to be provided in an elongated form dapted to resemble “magic wand 125”, as taught by Poisner, in order to provide “immersive gaming experience” (Poisner, [0004]).

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: (1) Cho et al. (US 2011/0169734 A1) teaches the feature that “the cursor can be reset to an origin position” (e.g., see FIGS. 5 and 12); (2) Friedman (US 2011/0090407 A1) teaches the concept of the the “gesture recognition system” comprising “gesture controller” and the “computing device” (e.g., see FIG. 1).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jul. 30, 2021

/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***